Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon an oral stipulation entered into by and between counsel for the parties hereto, agreeing, in substance, that the proper values for the merchandise under consideration should be as follows:

Per dozen

Item No. 5_¿_$3. 30
Item No. 6_4. 24
Item No. 7_'_5. 60
Net, packed. Including sales tax.
Accordingly, I hold the proper values for the involved merchandise to be as listed above.
Judgment will be rendered accordingly.